861 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A.L. COPPOCK, Plaintiff-Appellant,v.Paul K. ROWE;  Darral Steele;  William Smith;  Otho Eyster;Thomas Badger;  Lyle Castel;  Theresa Bemiller;Knox County;  City of Mount Vernon,Defendants-Appellees.
No. 88-3923.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1988.

Before MERRITT, BOYCE F. MARTIN Jr. and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the magistrate entered an order on September 2, 1988, granting Coppock's motion for extension of time until October 17, 1988, to answer the defendants' motions.  Plaintiff appealed from that order on September 26, 1988.


3
This court lacks jurisdiction in the appeal.  An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


4
Accordingly, it is ORDERED that this appeal be and is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.